Citation Nr: 1538738	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  14-08 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Loan Center in Atlanta, Georgia


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) home loan benefits.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The appellant served on active duty from May 2005 to September 2005 and had service with the United States Naval Reserves from July 2002 to July 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision issued by the Atlanta Regional Loan Center in Atlanta, Georgia, which denied basic eligibility for VA home loan benefits.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the appellant's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDING OF FACT

The appellant served on active duty for at least 90 days during the Persian Gulf War.  


CONCLUSION OF LAW

The criteria for basic eligibility for VA home loan benefits are met.  38 U.S.C.A. §§ 3701, 3702 (West 2014); 38 C.F.R. § 3.102 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision that basic eligibility for VA home loan benefits has been met is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations for this issue.

In order to be eligible for certain VA benefits, a service member must generally perform a "minimum active-duty" requirement by completing the shorter of either 24 months of continuous active duty or the full period for which the service member was called or ordered to active duty.  38 U.S.C.A. § 5303A(b)(1) (West 2014).  

The following veterans qualify for basic entitlement to housing loan benefits under Chapter 37, Title 38 of the United States Code: (A) Each veteran who served on active duty at any time during World War II, the Korean conflict, or the Vietnam era and whose total service was for 90 days or more.  (B) Each veteran who after September 15, 1940, was discharged or released from a period of active duty for a service-connected disability.  (C) Each veteran, other than a veteran described in clause (A) or (B) of this paragraph, who (i) served after July 25, 1947, for a period of more than180 days and was discharged or released therefrom under conditions other than dishonorable; or (ii) has served more than 180 days in active duty status and continues on active duty without a break therein.  (D) Each veteran who served on active duty for 90 days or more at any time during the Persian Gulf War, other than a veteran ineligible for benefits under this title by reason of section 5303A(b).  (E) Each veteran described in section 3701(b)(5) this title.  (F) Each veteran who was discharged or released from a period of active duty of 90 days or more by reason of a sole survivorship discharge (as that term is defined in section 1174(i) of title 10).  38 U.S.C.A. § 3702(a)(2) (West 2014). 

The term ''veteran'' for purposes of VA home loan benefits also includes an individual who is not otherwise eligible for the benefits of this chapter and (i) who has completed a total service of at least 6 years in the Selected Reserve and, following the completion of such service, was discharged from service with an honorable discharge, was placed on the retired list, was transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by the Secretary concerned as honorable service, or continues serving in the Selected Reserve, or (ii) who was discharged or released from the Selected Reserve before completing 6 years of service because of a service-connected disability.  The term ''Selected Reserve'' means the Selected Reserve of the Ready Reserve of any of the reserve components (including the Army National Guard of the United States and the Air National Guard of the United States) of the Armed Forces, as required to be maintained under section 10143(a) of title 10.  38 U.S.C.A. § 3701(b)(5) (West 2014). 

The appellant's DD Form 214 reflects that he served on active duty from May 31, 2005 to September 30, 2005, which constitutes over 90 days of active duty service during the Persian Gulf War era.  See 38 U.S.C.A. § 3702(a)(2)(D).  Regarding the requirements of 38 U.S.C.A. § 5303A(b), the Board finds that the appellant met the "minimum active-duty" requirement.  As stated above, the provisions of 38 U.S.C.A. § 5303A(b) require that a service member perform a "minimum active-duty" requirement by completing the shorter of either 24 months of continuous active duty or the full period for which the service member was called or ordered to active duty (emphasis added).  38 U.S.C.A. § 5303A(b)(1).  In this case, while the appellant had less than 24 months of continuous active duty, he still completed the full period for which he was ordered to active duty.  Indeed, the Veteran's DD Form 214 reveals that he was honorably discharged from active service and transferred to the Naval Reserves, and that the narrative reason for his separation was "completion of required active service."  

Accordingly, the Board finds that the appellant had 90 days or more of active duty during the Persian Gulf War era and is not otherwise ineligible for VA home loan benefits by reason of  38 U.S.C.A. § 5303A(b).  Therefore, basic eligibility for VA home loan benefits is granted.                

 
ORDER

Entitlement to basic eligibility for VA home loan benefits is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


